Name: Commission Implementing Regulation (EU) 2019/1350 of 12 August 2019 registering a geographical indication of a spirit drink under Article 30(2) of Regulation (EU) 2019/787 of the European Parliament and of the Council (Ã¢ Absinthe de PontarlierÃ¢ )
 Type: Implementing Regulation
 Subject Matter: consumption;  Europe;  regions of EU Member States;  beverages and sugar;  marketing
 Date Published: nan

 19.8.2019 EN Official Journal of the European Union L 215/1 COMMISSION IMPLEMENTING REGULATION (EU) 2019/1350 of 12 August 2019 registering a geographical indication of a spirit drink under Article 30(2) of Regulation (EU) 2019/787 of the European Parliament and of the Council (Absinthe de Pontarlier) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2019/787 of the European Parliament and of the Council of 17 April 2019 on the definition, description, presentation and labelling of spirit drinks, the use of the names of spirit drinks in the presentation and labelling of other foodstuffs, the protection of geographical indications for spirit drinks, the use of ethyl alcohol and distillates of agricultural origin in alcoholic beverages, and repealing Regulation (EC) No 110/2008 (1), and in particular Article 30(2) thereof, Whereas: (1) In accordance with Article 17(5) of Regulation (EC) No 110/2008 of the European Parliament and of the Council (2), the Commission has examined France's application of 16 April 2014 for the registration of the geographical indication Absinthe de Pontarlier. (2) After concluding that the application complied with Regulation (EC) No 110/2008, the Commission published the main specifications of the technical file in the Official Journal of the European Union (3) as required by Article 17(6) of that Regulation. (3) No statement of objection has been received by the Commission under Article 17(7) of Regulation (EC) No 110/2008. (4) Regulation (EU) 2019/787, which replaces Regulation (EC) No 110/2008, entered into force on 25 May 2019. In accordance with Article 49(1) of that Regulation, Chapter III of Regulation (EC) No 110/2008 on geographical indications is repealed with effect from 8 June 2019. The Protection Regulation should therefore be adopted in accordance with the new Regulation. (5) The indication Absinthe de Pontarlier should therefore be registered as a geographical indication. (6) The geographical indication Absinthe de Pontarlier should be protected as a whole, whereas the term absinthe may continue to be used in labelling and presentations within the territory of the Union provided that the principles and rules applicable in its legal order are complied with. HAS ADOPTED THIS REGULATION: Article 1 The geographical indication Absinthe de Pontarlier is registered. In accordance with Article 30(4) of Regulation (EU) 2019/787, the present Regulation confers on the name Absinthe de Pontarlier the protection referred to in Article 21 of Regulation (EU) 2019/787. Article 2 The geographical indication Absinthe de Pontarlier is protected as a whole, whereas the term absinthe may continue to be used in labelling and presentations within the territory of the Union provided that the principles and rules applicable in its legal order are complied with. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 August 2019. For the Commission, On behalf of the President, Phil HOGAN Member of the Commission (1) OJ L 130, 17.5.2019, p. 1. (2) Regulation (EC) No 110/2008 of the European Parliament and of the Council of 15 January 2008 on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks and repealing Council Regulation (EEC) No 1576/89 (OJ L 39, 13.2.2008, p. 16). (3) OJ C 110, 23.3.2018, p. 35.